Citation Nr: 1451110	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for hypertension.

2.  Entitlement to an initial rating in excess of 20 percent for low back spondylosis.


REPRESENTATION

The Veteran is represented by:  Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from May 1988 to May 2008.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran's hypertension was manifested by a history of diastolic blood pressure of 100 or more and a continuous requirement of medication for control.  After taking prescription medication, the Veteran's systolic blood pressure ranged from the 110s to 140s and diastolic blood pressure ranged from the 60s to 90s. 

2.  Prior to May 7, 2013, the Veteran's low back spondylosis was manifested by pain, tenderness, limitation of forward flexion to no worse than 40 degrees, flare-ups, and hindered ability to performed occupational tasks and activities of daily living.

3.  On and after May 7, 2013, the Veteran's low back spondylosis was manifested by pain; tenderness; limitation of forward flexion to 35 degrees, with additional limitation during flare-ups; and hindered ability to performed occupational tasks and activities of daily living.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but not more, for the Veteran's service-connected hypertension have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

2.  The criteria for an initial rating in excess of 20 percent, prior to May 7, 2013, for the Veteran's service-connected low back spondylosis have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for a 40 percent rating, but not more, on and after May 7, 2013, for the Veteran's service-connected low back spondylosis have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Because the December 2008 rating decision granted the Veteran's claims of entitlement to service connection for hypertension and low back spondylosis, these claims are now substantiated.  His filing of notice of a disagreement does not trigger 

additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  A May 2010 statement of the case, set forth the relevant diagnostic codes for rating low back spondylosis and included a description of the rating formulas for the current evaluation and for all other higher evaluations.  The Veteran was, thus, informed of what was needed not only to achieve the next-higher schedular rating with respect to low back spondylosis, but also to obtain all schedular ratings above those already assigned.  With respect to the relevant diagnostic code for rating hypertension, the Veteran was provided notice of the criteria for the minimally compensable rating within the body of the May 2010 statement of the case.  Further, a May 2013 supplemental statement of the case set forth the relevant diagnostic code for rating hypertension and included a description of the rating formulas for all compensable evaluations.  The Veteran was, thus, informed of what was needed not only to achieve the next-higher schedular rating with respect to hypertension, but also to obtain all schedular ratings above the rating already assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve higher ratings for the service-connected disabilities at issue herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was afforded VA examinations in June 2008 and May 2013 with respect to both disabilities.  The Veteran was also provided a VA examination in April 2010 to assess his low back spondylosis.  The examiners reviewed the Veteran's claims file, treatment records, and reports of clinical examinations, and administered thorough clinical evaluations, which provided findings pertinent to the rating criteria, and all of which allowed for fully-informed evaluation of the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In March 2008, while still serving on active duty, the Veteran filed claims of entitlement to service connection for hypertension and low back spondylosis, which were granted in December 2008.  In the December 2008 rating decision, the RO assigned separate noncompensable initial ratings to the Veteran's hypertension and low back spondylosis, both effective June 1, 2008, the first day after his discharge from active duty.  38 C.F.R. § 3.400(b)(2)(i) (2014).  The Veteran perfected an appeal seeking higher initial ratings.  In May 2010, the initial rating assigned to the Veteran's service-connected low back spondylosis was increased to 20 percent, effective June 1, 2008.  These claims were before the Board in March 2013, at which time they were remanded for additional development.  Specifically, the Board directed the RO to (1) afford the Veteran the opportunity to submit or identify any additional evidence: (2) obtain the Veteran's VA treatment records from the Charleston, South Carolina VA Medical Center; (3) provide the Veteran with VA examinations to ascertain the current severity of his hypertension and low back spondylosis; and (4) re-adjudicate the claims.  If any benefit sought on appeal was denied, the RO was to issue a supplemental statement of the case to the Veteran and his representative and, after a providing them a reasonable opportunity to response thereto, remit the claims to the Board for further appellate review.

While the Veteran's claims were in remand status, the RO sent the Veteran an April 2013 letter wherein he was requested to submit or identify any relevant evidence not already associated with the claims file.  The RO also requested and obtained the Veteran's VA treatment records from the Charleston, South Carolina VA Medical Center.  Thereafter, in May 2013, the Veteran was provided VA examinations to ascertain the severity of his service-connected hypertension and low back 

spondylosis.  The RO re-adjudicated the Veteran's claims, confirming and continuing the already assigned initial ratings.  Thereafter, the RO issued a May 2013 supplemental statement of case, provided the Veteran and his representative the opportunity to respond, and returned the claims to the Board.  Subsequent to the issuance of the 2013 supplemental statement of the case, pertinent evidence was associated with the Veteran's claims file, namely additional VA treatment records.  In September 2014, the Veteran's representative submitted a waiver of RO review of this evidence and, thus the evidence will be considered by the Board herein.  38 C.F.R. § 20.1304 (2014).  Based on the above, the Board finds that the RO substantially complied with the March 2013 remand directives and, thus, a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

I. Hypertension

Pursuant to Diagnostic Code 7101, hypertension warrants a 10 percent evaluation with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted with diastolic pressure predominantly 110 or more or a systolic pressure predominately 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Throughout the pendency of this appeal, the Veteran's service-connected hypertension has been assigned a noncompensable initial rating.  Diagnostic Code 7101 does not provide for a noncompensable rating; however, in every instance where the Rating Schedule does not provide a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2014).  

As indicated above, the determination as to the appropriate rating to be assigned to the Veteran's service-connected hypertension is predicated, at least in part, on his historical blood pressure readings.  Given that the Veteran submitted his claim while still serving on active duty, the Board finds that a review of his contemporaneous service treatment records is necessary in order to obtain a truer picture of the history of the Veteran's hypertension manifestations.  Powell, 13 Vet. App. at 34.

Based on a review of the Veteran's service treatment records, it appears as though hypertension was first diagnosed in either December 2007 or January 2008.  At the time of the first diagnosis, no blood pressure readings were obtained.  Treatment for hypertension began in January 2008, which included prescription medication.  In order to obtain a history of the Veteran's hypertension, the Board finds that it is important to consider the Veteran's blood pressure readings prior to when he was prescribed medication.  The Veteran's service treatment reports, dated in May 2005, included blood pressure readings of 145/98, 132/98, and 142/100.  In August 2005, his blood pressure was 137/85.  On separate occasions in October 2006, the Veteran's blood pressure was determined to be 146/86 and 149/89.  The most recent blood pressure reading prior to the December 2007/January 2008 diagnosis was dated in March 2007, and was 154/104.  Approximately five months after being prescribed medication for his hypertension, in May 2008, the Veteran's blood pressure was 146/95.  

Given that the Veteran's diastolic blood pressure was 104 several months before the initial hypertension diagnosis and was still 95 five months after being prescribed medication, the Board finds that there is a reasonable basis to conclude that the Veteran experienced a history of diastolic blood pressure of 100 or more prior to being prescribed medication to control his blood pressure.  Further, the evidence of record dated since January 2008 shows that the Veteran has been continuously prescribed medication to treat his hypertension.  Consequently, the Board finds that the criteria for an initial 10 percent rating for hypertension have been met throughout the pendency of this appeal.  38 C.F.R. § 4.104, Diagnostic Code 7101.  The Board will now address whether an initial rating in excess of 10 percent is warranted.

In June 2008, the Veteran underwent a VA examination during which his hypertension was assessed.  He informed the examiner that he had been prescribed a medication to treat is hypertension.  The Veteran was not on a diet.  He further denied chest pain, shortness of breath, edema in his extremities, and fatigue.  Blood pressure readings obtained during the examination were as follows:  145/99, 

143/92, and 143/93.  The examiner rendered a diagnosis of hypertension, which she characterized as "poorly controlled."

Private treatment reports demonstrate the following blood pressure readings:  124/82 in January 2009; 126/84 in February 2009; 120/82 in March 2009; 112/70 in April 2009; and 110/70 in June 2009.

In his July 2010 substantive appeal, the Veteran asserted that his blood pressure readings during his active duty were measured to be greater than 150/100 on two occasions.  He further asserted that, because of his high blood pressure readings, he was prescribed medications and, even after taking his these medications, his blood pressure was high during the June 2008 VA examination.  He contends that he is "medication dependent," in that, without his hypertension medication, his blood pressure would be at "very dangerous levels," to include the possibility of causing kidney damage and/or stroke.

VA treatment reports showed the following blood pressure readings on the indicated dates:  133/87 in April 2010; 139/85 in November 2010; 139/84 in March 2011; 134/81 in June 2011; 127/83 in December 2011; 116/63 in October 2012; and 126/85 in January 2013.

In October 2011, the Veteran and his spouse testified at a hearing before the Board.  During the hearing, the Veteran stated that he checked his blood pressure on a weekly basis and, since being prescribed medication, his average systolic pressure was in the 130s and his average diastolic pressure was in 80s.  The Veteran's spouse testified that she was a Registered Nurse and that she obtained his blood pressure readings.  She said that the Veteran's systolic pressure ranged between 130 and 142, and that his diastolic pressure ranged from 80 to 88, depending on the time of day.  In the morning, before the Veteran took his medication, the Veteran's spouse testified that his blood pressure was higher, approximately 148/88, but that it was 128-134/72-80 around lunchtime.  She further testified that, if the Veteran were to go without his medication for a few days, his blood pressure would be much higher.  She stated that the highest reading she had obtained was systolic pressure in the 

170s and diastolic pressure from about 92 to 96.  The Veteran's spouse said that the highest reading occurred a couple of months before the hearing and was obtained after the Veteran had gone without his medication for "days."  The Veteran denied chest pain, but endorsed being on a low sodium diet.  He stated that he was not able to exercise, at least in part, due to his hypertension.

In May 2013, the Veteran underwent a VA examination to assess the severity of his service-connected hypertension.  During the examination, the following three blood pressure readings were obtained:  133/82, 126/84, and 137/83.

A January 2014 VA treatment report showed that the Veteran's blood pressure was 145/93; an April 2014 VA treatment report demonstrated that his blood pressure was 136/87.

In order for an initial rating in excess of 10 percent to be warranted, the evidence of record must demonstrate that the Veteran's hypertension was manifested by diastolic pressure predominantly 110 or more or a systolic pressure predominately 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  As demonstrated by the evidence of record, the Veteran's hypertension was not manifested by diastolic pressure predominantly 110 or more or a systolic pressure predominately 200 or more.  Indeed, the evidence of record did not include a single diastolic blood pressure reading of 110 or more, or a systolic blood pressure reading of 200 or more.  Consequently, the Board finds that an initial rating of 10 percent, but no more, for the Veteran's hypertension is warranted.

II. Low Back Spondylosis

Low back disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.71a, Diagnostic Codes, 5242, 5243 (2014).

Throughout the pendency of this appeal, the Veteran's low back spondylosis has already been assigned a 20 percent rating pursuant to the General Rating Formula.  The General Rating Formula provides for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.    A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc 

syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).
Preliminarily, the Board finds that the Veteran did not assert, and the evidence of record does not support a finding, that his service-connected low back spondylosis is manifested by incapacitating episodes as they are defined by the regulations.  As such, the Board finds that rating the Veteran's low back spondylosis under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  As such, the Board will address the Veteran's claim pursuant to the General Rating Formula.

A. Evidence Prior to May 7, 2013

In June 2008, the Veteran underwent a VA examination that, in part, assessed the severity of his low back spondylosis.  The Veteran endorsed "flare-ups" occurring 2 to 3 times each year, with each episode lasting for about 1 week.  During these flare-ups, the Veteran indicated that he would take pain medication and would perform stretching exercises, both of which helped alleviate his symptoms.  Prior to this examination, the Veteran stated that his last flare-up occurred in February 2008.  The Veteran denied undergoing surgeries, being prescribed bed rest, use of braces or assistive walking devices, and denied bowel, bladder, and erectile difficulties.  Further, the Veteran denied job restrictions, but stated that he worked on an assembly line and was able to stand for one hour before needing to rest.  However, the Veteran indicated that his need to rest was more associated with a right toe disability not at issue here.  Similarly, the Veteran stated that he did not run, but that this was more associated with ankle and knee disabilities not at issue herein.  The Veteran stated that he was able to lift 100 pounds, had no limitation on walking, and can ascend a flight of stairs.  Upon physical examination, the Veteran's thoracolumbar spine exhibited normal curvatures, no tenderness, and no spasm.  Range of motion testing demonstrated that the Veteran was able to flex forward from zero degree to 90 degrees without pain.  Repeat testing did not result in further 

range of motion limitations.  Moreover, there was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner found no neurological abnormalities.  There was no radiation of pain, and there was no muscle atrophy.  A contemporaneous radiological examination of the Veteran's back revealed vertebral bodies of normal height, with no evidence of fracture; bilateral pars defect at L5, with resultant Grade 1 anterolisthesis of L5 and S1; a single anterior osteophyte of the superior endplate of L4; normal lumbar lordosis; and mild disc space narrowing at L4/L5 and L5/S1.

A July 2009 private treatment report showed that the Veteran appeared for a follow-up examination concerning his back pain, which he described as "burning," or a "pressure sensation."  A physical examination revealed tenderness to palpation over the lumbosacral spine on the left posteriorly.  The Veteran exhibited a full range of motion to the right and left, with pain on extension of lumbar spine.  There was no reproduction of symptoms with provocative maneuvers.  No palpable step off was detected.  Sagittal alignment was overall good, without obvious scoliosis or rib hump.  After imaging studies, the diagnoses were lumbago, spondylolisthesis, and spinal stenosis.  The examiner recommended that the Veteran undergo physical therapy and continue use of non-steroidal anti-inflammatory drugs.  

Private treatment reports dated from February to September 2009, demonstrated that the Veteran reported an in-service basketball injury to his back and that he had experienced back pain ever since.  A February 2009 and two August 2009 reports demonstrate that the Veteran characterized his pain as "intermittent."  These treatment reports showed that the Veteran endorsed various levels of pain, including 0/10, 5/10, 8/10, and 10/10.  He stated that the pain was greater on the left than right.  Physical examinations revealed tenderness and increased lumbar lordosis.  The August 2009 examiner found that the Veteran experienced pain in extension, pain with dynamic movement, and decreased core stability/strength.  This examiner also indicated that the Veteran experienced reduced range of motion, but that limitation was not provided in terms of degrees.  February 2009 and August 2009 physical examinations did not reveal any neurological abnormalities

According to an April 2010 VA treatment report, clinical testing demonstrated no neurological abnormalities, but the Veteran endorsed low back pain that he occasionally treated with over-the-counter Motrin or Tylenol, with partial relief.  A separate April 2010 VA treatment report demonstrated that the Veteran endorsed lower back pain that he rated as 5/10 and characterized as chronic and constant.  He described the pain as "aching," and stated that his pain was exacerbated by activity, exercise, prolonged sitting, and prolong standing.  To alleviate his symptoms, the Veteran stated that he used medication.

In April 2010, the Veteran underwent a VA examination to assess the severity of his low back spondylosis.  During the examination, the Veteran endorsed daily pain, but denied flare-ups.  He denied undergoing any surgical procedure, and denied the use of braces or assistive walking devices.  He stated that he took Motrin, which helped treat his symptoms.  The Veteran reported that his back pain radiated to his bilateral buttocks.  He further reported bilateral numbness in his anterior thighs.  He denied weakness, incontinence, and physician-prescribed bed rest.  The Veteran stated that he is unable to walk more than 5 to 10 minutes or sit more than 15 minutes with repositioning, but can sit for an hour as long as he is able to reposition.  He stated that he was unable to stand for more than 15 minutes.  The Veteran said he worked full-time as a boiler operator, but had to avoid heavy lifting.  Physical examination revealed that the Veteran was well-developed, well-nourished, and in no acute distress.  He walked with a normal gait and used no assistive devices.  Strength in his lower extremities was 5/5.  Patellar reflexes were normal.  There was no muscle atrophy.  Muscle tone was normal.  Straight leg extensions were positive, bilaterally.  The Veteran's lumbar spine, "k curvature," and posture were normal.  The examiner found no palpable spasms, but there was pain upon palpation of the paraspinal process.  Range of motion testing demonstrated that the Veteran was able to flex forward to 40 degrees; extend to 20 degrees; flex laterally left and right to 25 degrees; and rotate laterally left and right to 15 degrees.  The examiner stated that each of these motions was accomplished "with pain and no Deluca."  The examiner then stated that there was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Sensation was deemed to be normal in the Veteran's bilateral lower extremities.

In an addendum contained within the April 2010 VA examination report, the examiner reiterated that the Veteran experienced pain during the ranges of motion, but that there was no additional limitations due to pain, fatigue, weakness, or lack of endurance following repeat use.  The examiner then stated that the Veteran denied any joint related subjective complaints.  Further, the examiner observed that the Veteran did not use any joint-related assistive device, and that the Veteran did not exhibit any effects related to his low back spondylosis that impaired his ability to function in his occupation or perform his daily routine.  The examiner again stated that the Veteran did not demonstrate any "Deluca criteria" on repeat range of motion testing, and that he denied flare-ups.  The examiner then said that the range of motion testing revealed stability.

A November 2010 VA treatment report demonstrated that the Veteran continued to complain of back pain even with use of flexeril and naproxen.  He was provided prescriptions for lodine (non-steroidal anti-inflammatory drug) and robaxin (muscle relaxant).

A May 2011 private treatment report concerning the Veteran's left hip demonstrated that the Veteran's lower extremities exhibited normal coordination, nerve stretch test, and sensations to light.

In October 2011, the Veteran testified at a Board hearing with the undersigned Veterans Law Judge.  The Veteran stated that he took Tylenol, Motrin, and Naproxen for his back pain.  The Veteran reported that he had previously undergone physical therapy for his low back, but that he could no longer do so because it caused too much pain.  He stated that his then current treatment was limited to taking prescription medication, attempts at home exercises, applying moist heat, and massages.  The Veteran said that he was unable to exercise and that his "normal everyday routine [was] a problem."  Specifically, he stated that he experienced pain with prolonged standing and pain with walking.  The Veteran's spouse testified that a variety of everyday decisions and activities revolved around the Veteran's physical limitations, such as the purchase of a new car, selecting a chair of the necessary height, walking around a farmer's market, or attending their child's 

soccer match.  She also testified that the Veteran experienced difficulties with daily tasks, such as tying his shoes, dressing himself, bending, stooping, and performing home repairs.  Additionally, she stated that the Veteran's back symptoms limited their love life.  The Veteran's spouse also testified that the Veteran had not been able to run for more than two years and experienced difficulty ascending stairs, but appears to attribute these issues more to the Veteran's right toe than his back.  The Veteran then stated that he was in constant pain, which he treated by taking over-the-counter medications.  He testified that he used muscle relaxers, but that he did not want to go through life in a constant state of drowsiness.  With respect to occupational limitations, the Veteran stated that he was not supposed to perform any heavy lifting, but that his job required him to lift 50 pounds.  Further, the Veteran stated that he was unable to perform overhead maintenance work, such as repairing or replacing a pipe.  The Veteran then testified that he had taken 240 hours of sick leave over the past year.  Additionally, he stated that he experienced flare-ups with increased activity that included increased pain and further limitation of his range of motion.  The Veteran also described pain that radiated down his legs, bilaterally, that occurred approximately once or twice per week.  The Veteran stated that his treating doctor has recommended surgical intervention and steroid injections, but that he has opted not to undergo either of these forms of treatment.

B. Evidence On and After May 7, 2013

On May 7, 2013, the Veteran underwent a VA examination to assess the severity of his service-connected low back disability.  Regarding the onset and course of his low back disability, the Veteran reported that pain began in 1993 due to a basketball injury.  He stated that he was initially treated with non-steroidal anti-inflammatories, but that his pain increased until 2009.  At that time, the Veteran stated that he underwent additional forms of treatment, including use of a transcutaneous electrical nerve stimulation unit, resulting in temporary relief.  The Veteran denied a history of injections and surgery.  The Veteran endorsed ongoing, relatively constant pain, with some waxing and waning.  He denied weakness or incontinence.  He stated that the pain was in his lower back, but that there was occasional pain in his right outer thigh.  The examiner observed that the Veteran's 

history was positive for right hip arthritis and left hip replacement.  The Veteran denied any numbness or tingling, and no pain in his foot or lower legs.  The Veteran endorsed the occasional use of Tylenol and tizanidine.  The Veteran then denied flare-ups that impaired the function of his thoracolumbar spine.  Range of motion testing demonstrated that the Veteran was able to forward flex to 85 degrees, with pain beginning at 35 degrees.  Extension was to 20 degrees, with pain starting at 15 degrees.  Right lateral flexion was to 15 degrees, with pain at 15 degrees. Left lateral flexion was to 20 degrees, with pain at 20 degrees.  Right and left lateral rotations were to 25 degrees, with pain at 25 degrees, bilaterally.  The Veteran was able to performed 3 repetitions of range of motion with no additional limitation of motion with the exception of right lateral rotation, which was further limited by 5 degrees.  With that said, however, the examiner indicated that the Veteran did not experience additional functional loss following repeat range of motion testing.  The examiner determined that the Veteran experienced functional loss and/or functional impairment due to less than normal movement and pain on movement.   The examiner also found localized tenderness or pain upon palpation, but no guarding or muscle spasm.  Muscle strength testing was normal for each tested aspect, and there was no muscle atrophy.  Further, a reflex examination and a sensory examination were normal.  Straight leg testing was negative, bilaterally.  Additionally, the examiner found no radicular pain or other sign or symptoms of radiculopathy, and there was no evidence of other neurological disabilities associated with the Veteran's service-connected low back spondylosis.  With respect to functional impairment, the examiner stated that the Veteran has difficulty ascending and descending ladders; is able to stand or sit for about 45 minutes and walk about 1/2 mile; is able to lift 50 pounds and can lift 25 pounds repeatedly; and is unable to bend over against gravity.  Ultimately, the examiner provided the following opinion:

The [V]eteran gets increased episodes of pain which occur a few times per week, for which he lies in bed for a few hours, but no recent flare-ups which require medical attention.  There is clinical evidence of pain on motion.  The [V]eteran can flex to almost 

90 degrees while seated but increased pain begins at 35 degrees of flexion and [the V]eteran is unable to bend over.  Other pain begins as described above.  After three repetitions the [V]eteran has no increased limitations.  He does not have muscle atrophy, changes in the skin indicative of disuse, ankylosis and[/]or any neurological abnormality associated with the low back disability.

VA treatment reports dated after the May 7, 2013 VA examination show that the Veteran complained of and treatment for ongoing back pain.  As discussed above, the Veteran's representative submitted a waiver of RO review of this evidence in September 2014.

C. Analysis

The Veteran's service-connected low back spondylosis has been assigned a 20 percent rating throughout the appellate period.  Consequently, in order for a higher initial rating to be assigned, the evidence must demonstrate that the Veteran's low back spondylosis is manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

The Veteran does not assert, and the evidence of record is not otherwise supportive of finding, that his service-connected low back spondylosis is manifested by favorable ankylosis of the entire thoracolumbar spine.  As such, an initial rating in excess of 20 percent is not warranted on this basis.  38 C.F.R. § 4.71a, General Rating Formula.  

The relevant evidence of record demonstrated that the Veteran's range of forward flexion was from zero to 90 degrees in June 2008; from zero to 40 degrees in August 2010; and from zero to 85 degrees in May 2013.  As such, the Board finds that an initial rating in excess of 20 percent for the Veteran's service-connected low back spondylosis is not warranted based on range of motion limitation.  Id. 

In making this determination, the Board considers whether there was any additional functional loss not contemplated in the 20 percent rating for the Veteran's service-connected low back spondylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  

Both the June 2008 and August 2010 VA examiners determined that the Veteran did not experience any additional functional limitations, including additional limitation of motion, after repeat range of motion testing.  Specifically, the June 2008 VA examiner found that there was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Similarly, the August 2010 VA examiner determined that there was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Further, neither examiner indicated that the Veteran complained of pain at a degree prior to the measured ranges of motion.  Although the August 2010 VA examiner indicated that the Veteran's ranges of motion were accomplished "with pain," there was no elaboration as to whether that pain was present throughout the movement or started at a point prior to end point of the motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  The August 2010 examiner specifically stated that there were no "Deluca criteria" regarding the Veteran.  The other evidence of record dated prior to May 7, 2013, demonstrated that the Veteran's service-connected low back spondylosis was productive of impaired ability to perform daily activities, such as sitting, standing, walking, and dressing, as well as impairment of occupational tasks, such as lifting heavy objects and working overhead.  Additionally, the Veteran and his spouse described instances of flare-ups that were manifested by increased pain and additional limitation of motion.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through 

his/her senses).  However, even with consideration of the Veteran's functional impairments and/or functional loss, the Board finds the symptomatology associated with the Veteran's low back spondylosis prior to May 7, 2013, does not meet the criteria for an initial rating in excess of 20 percent.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.  As such, the Board finds that an initial rating in excess of 20 percent is not warranted prior to May 7, 2013.

The May 7, 2013 VA examiner indicated that, although the Veteran was able to forward flex to 85 degrees, the Veteran endorsed pain beginning at 35 degrees.  See Mitchell, 25 Vet. App. at 37-44.  After repeat range of motion testing, the May 2013 VA examiner determined that the Veteran did not experience additional forward flexion limitation.  With that said, however, the evidence of record included assertions and testimony by the Veteran and his spouse.  Although this evidence is dated prior to May 7, 2013, it pertains to ongoing manifestations of the Veteran's service-connected low back spondylosis and, thus, it is applicable to this period of time.  This lay evidence describes the functional limitation associated with the Veteran's service-connected low back spondylosis, including difficulties with prolonged standing, sitting, and walking; difficulties tying his shoes and getting dressed; an inability to work overhead or lift heavy objects; and increased symptoms, namely pain, with increased activity.  The Veteran has also asserted that he experienced further limitation of motion during flare-ups, which occurred once or twice per week.  Layno, 6 Vet. App. at 469.  When considering the clinical findings from the May 7, 2013 VA examination along with the Veteran's and his spouse's assertion and testimony as to functional impairments and/or functional loss, the Board finds the symptomatology associated with the Veteran's low back spondylosis more nearly approximates the criteria for a 40 percent rating on and after May 7, 2013.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.  As such, the Board finds that a 40 percent rating, but not more, is warranted on and after May 7, 2013.

The Veteran does not assert and the evidence of record does not otherwise support finding that his low back spondylosis is manifested by unfavorable ankylosis of the 

entire thoracolumbar spine or of the entire spine.  As such, a rating in excess of 40 percent, on and after May 7, 2013, is not warranted.  Id.

Under the General Rating Formula, VA is also required to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Prior to the August 2010 VA examination, the Veteran did not complain of and there was no evidence demonstrating that he experienced neurological disability associated with his service-connected low back spondylosis.  Indeed, the June 2008 VA examination specifically determined that no neurological abnormalities were then present.  During the August 2010 VA examination, the Veteran endorsed pain that radiated from his low back to his buttocks, bilaterally, as well as numbness in his anterior thighs, bilaterally.  The August 2010 VA examiner indicated that straight leg extension testing was positive, bilaterally.  This is an indication that neurological abnormalities are present.  However, the August 2010 VA examiner did not render a diagnosis of a neurological disability associated with the Veteran's low back spondylosis.  Following the August 2010 VA examination, the evidence of record did not include any clinical findings showing the presence of a neurological abnormality associated with the Veteran's low back spondylosis.  During the October 2011 Board hearing, the Veteran testified that he experienced pain that radiated into his buttocks, bilaterally.  During the subsequent May 7, 2013 VA examination, however, the Veteran did not complain of pain radiating to his buttocks.  Instead, the Veteran complained of pain on the outer aspect of his right thigh.  He also denied any numbness or tingling.  The examiner observed that the Veteran's relevant medical history was positive for right hip arthritis.  Clinical testing during the May 7, 2013 VA examination, including straight leg raising, did not reveal the presence of any neurological abnormalities and no diagnosis thereof was rendered.  Based on the above, the Board finds that the preponderance of the evidence is against finding that the Veteran's service-connected low back spondylosis was manifested by neurological abnormalities or disabilities for any distinct period throughout the pendency of this appeal.  As such, the Board finds that a separate rating for neurological disability is not warranted.  Id.

To the extent that the Veteran asserts that his service-connected low back spondylosis is manifested by neurological disability, the Board finds that such an opinion is more suited to the realm of medical, rather than lay expertise.  Determining the presence of a neurological disability, or the etiology thereof, is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities, such as anatomically proximate nonservice-connected disabilities.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, his lay opinion as to the medically complex question is accorded no probative value.

III.  Extraschedular

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Board finds that the disability picture associated with the Veteran's hypertension and the disability picture associated with his low back spondylosis are not so unusual or exceptional in nature as to render the already assigned schedular ratings inadequate.  

The Veteran's hypertension is evaluated as a disease of the arteries and veins pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran's low back spondylosis is evaluated as a musculoskeletal disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, General Rating Formula.  The Board finds that the rating criteria of Diagnostic Code 7101 and of Diagnostic Code 5242, General Rating Formula, specifically contemplate the level of occupational and social impairment caused by these disabilities, respectively.  Id. 

The Veteran's hypertension is manifested by a pre-medication history of diastolic blood pressure of predominately 100 or more that requires ongoing medication for control.  The Veteran's blood pressure readings after being prescribed medication ranged from 110s-140s/60s-90s.  The Veteran has not asserted, and the evidence of record is not otherwise supportive of finding, that his service-connected hypertension is manifested by unusual or extraordinary symptoms that fall outside the scope of the applicable rating criteria.  The Rating Schedule provides for ratings in excess of 10 percent for certain manifestations of hypertension, but the Board finds that the evidence of record did not demonstrate that sufficient symptoms were present for any distinct period throughout the appeals period.

Both prior to and on and after May 7, 2013, the Veteran's low back spondylosis is manifested by pain; tenderness; limitation of motion; flare-ups; and impaired ability to performed occupational tasks and activities of daily living.  The Veteran has not asserted and the evidence of record is not otherwise supportive of finding that his service-connected low back spondylosis is manifested by unusual or extraordinary symptoms that fall outside the scope of the applicable rating criteria and the 

applicable regulations pertaining to functional impairment/limitation.  The Rating Schedule provides for ratings in excess of those already assigned for certain manifestations of low back spondylosis, but the Board finds that the evidence of record did not demonstrate such symptoms were present for any distinct period throughout the appeals period. 

Based on the above, the Board finds that schedular criteria adequately address the severity of the Veteran's service-connected hypertension and low back spondylosis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.104, Diagnostic Codes 5242, 7101; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the threshold determination for a referral for extraschedular consideration is not met with respect to either of the disabilities at issue herein and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Generally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability or a specifically nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disorders on appeal, the evidence shows no distinct periods of time during the appeal period other than that assigned herein, when the Veteran's service-connected disorders varied to such an extent that a rating greater or less than assigned would be warranted. 

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims for ratings in excess of those already assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating of 10 percent, but no more, for hypertension is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent, prior to May 7, 2013, for low back spondylosis is denied.

A rating of 40 percent, but no more, on and after May 7, 2013, for low back spondylosis is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


